Citation Nr: 0210180	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  98-02 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as a residual of Agent Orange exposure in service.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision, in part, denied the 
veteran's claim for service connection for a skin disorder, 
secondary to Agent Orange exposure in service.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

3.  The service medical records do not show any diagnosis of 
chloracne or any other skin disease during service or within 
the first year after the veteran left the Republic of 
Vietnam.  

4.  The competent medical evidence of record reveals a 
current diagnosis of eczematoid dermatitis and tinea pedis.

5.  There is no medical opinion that provides a nexus between 
any current skin disorder and the veteran's military service 
or Agent Orange exposure during service.  



CONCLUSION OF LAW

A skin disorder was not incurred in, or aggravated by, active 
military service and may not be presumed to have been 
incurred as a result of exposure to Agent Orange during 
service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veteran's Claims Assistance Act of 2000 
(VCAA) was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  Among other things, this 
law clarified the obligations of VA with respect to the duty 
to assist claimants.  The law applies to all claims filed on 
or after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet final as of that 
date because of an appeal filed which abated the finality of 
the decision appealed.  VCAA; see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

The Board finds that with respect to this claim all possible 
development has been conducted.  See Livesay v. Principi, 15 
Vet. App. 165,178 (2001) (nothing that the VCAA is a reason 
to remand many, many claims, but it is not an excuse to 
remand all claims).  The service medical reports are of 
record, as is the report of a VA examination performed in 
August 1997, following the veteran's complaints of skin 
problems and exposure to Agent Orange during service.  VA 
outpatient treatment records from 1997 were also obtained.

In January 1998, the veteran and his representative were 
provided a copy of the rating decision denying his claim, in 
which the applicable law was stated.  This decision clearly 
stated that "(a)s the service medical records are negative 
for any indication of a skin condition, and eczematoid 
dermatitis and tinea pedis are not conditions associated with 
exposure to Agent Orange, the claim for a skin condition is 
denied."  A statement of the case issued in February 1998 
contains the law regarding presumptions in general and, more 
specifically, the law regarding the diseases which are 
accorded a presumption of service incurrence if a veteran 
served in Vietnam and is presumed to have been exposed to 
Agent Orange.  A personal hearing was accorded the veteran at 
the RO in March 1998 at which the veteran, accompanied by his 
representative, expressed his contentions and was informed by 
the hearing officer of the requirements to establish service 
connection for his skin disorders, "i.e., a relationship of 
what you've got now to service."  The hearing officer 
indicated that a medical opinion as to the cause of the 
veteran's skin condition would be helpful to the veteran's 
claim.  Finally, in March 2001 the RO sent the veteran and 
his representative a letter outlining the duties of 
notification and assistance required by the VCAA and the 
evidence needed to prevail in his claim, offering to assist 
in any way possible.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001). 

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2001).

Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 
10 percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2001).  

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107- ___ (HR 1291), § 1116 (f) (December 
27, 2001).

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2000) are also not satisfied, then the veteran's 
claim shall fail.  338 U.S.C.A. § 1113 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.307(d), (2000). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for:  hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone cancer; breast 
cancer; female reproductive cancers; urinary bladder cancer; 
renal cancer; testicular cancer; leukemia; abnormal sperm 
parameters and infertility; motor/coordination dysfunction; 
chronic peripheral nervous system disorders; metabolic and 
digestive disorders (other than diabetes mellitus); immune 
system disorders; circulatory disorders; respiratory 
disorders (other than certain respiratory cancers); skin 
cancer; cognitive and neuropsychiatric effects; 
gastrointestinal tumors; brain tumors; and, any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 64 Fed. Reg. 59232 (November 2, 1999).  See also 
Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 67 Fed. 
Reg. 42600 (June 24, 2002). 

In this case, the veteran avers that he developed a skin 
disorder of the left wrist and feet as a result of exposure 
to Agent Orange in service.  The veteran's discharge papers, 
DD 214, reveal that he served in combat in Vietnam.  This 
evidence shows that the veteran served in the Republic of 
Vietnam during the Vietnam era and he is therefore presumed 
to have been exposed to herbicide agents, specifically, Agent 
Orange, during this service.  

The veteran's service medical records, while not numerous, 
appear to be complete.  The service medical records do not 
reveal any complaints of, or treatment for, any skin disorder 
at any time during his period of active service.  In January 
1968, separation examination of the veteran was conducted.  
On the accompanying report of medical history, the veteran 
indicated that he did not have any current skin disorder, or 
any history of having a skin disorder.  On separation 
examination, the veteran's skin was "normal," with no 
abnormalities noted by the examining physician.  The 
veteran's feet were also noted to be normal on separation 
examination.  

In August 1997, a VA examination of the veteran was 
conducted.  The veteran reported having a rash on his left 
wrist and hand since service in 1968, but that he receives no 
treatment for the alleged condition.  He also reported having 
"jungle rot" on his feet.  Physical examination revealed 
eczematoid dermatitis.  The examining physician indicated 
that the veteran had tinea pedis on the feet.  The examining 
physician specifically indicated that "there is no chloracne 
noted."  

In March 1998, the veteran presented sworn testimony at a 
hearing before a RO hearing officer.  The veteran testified 
that he had a rash on his left wrist since service and that 
it would "flare-up" in the warm summer months.  With 
respect to his feet, the veteran testified that he first 
noticed the skin abnormalities on his feet approximately 15 
years ago, which would be in approximately 1983, which is 
over 15 years after he separated from military service.  The 
veteran also indicated that he has never received treatment 
for these two skin disorders from any physician.  

The veteran receives treatment at VA medical facilities for 
his service-connected post traumatic stress disorder (PTSD).  
The RO has retrieved the veteran's VA medical treatment 
records and there is no indication of any complaints of, or 
treatment for, any skin disorder.  In September 1998, a full 
intake examination of the veteran was conducted with respect 
to his treatment for PTSD.  This examination includes a full 
physical examination as well as a psychiatric evaluation. On 
the medical history the examination report indicates "skin 
history:  no history of skin disorders."  On physical 
examination the report indicates "skin exam:  Anicteric, no 
rashes, no bruises."  

The Board finds that the veteran has met the regulatory 
presumption of active service in the Republic of Vietnam 
during the Vietnam era; he is presumed to have been exposed 
to Agent Orange.  However, there is no competent medical 
evidence that he currently suffers from chloracne or any 
other Agent Orange related skin disorder.  There is no 
medical evidence showing that he has ever suffered from such 
a disorder.  As such, service connection for a skin disorder 
on the presumptive basis of exposure to Agent Orange during 
service must be denied.  38 C.F.R. § 3.309(e) (2001).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In the present case, the August 1997 VA examination report 
reveals a diagnosis of eczematoid dermatitis and tinea pedis.  
However, the September 1998 VA examination report does not 
indicate the presence of these skin disorders.  There is a 
doubt as to whether the veteran currently suffers from a skin 
disorder.  However, Board will assume that the diagnosis of 
August 1997 VA examination is correct and the veteran has 
eczematoid dermatitis and tinea pedis.  However, there is no 
competent medical evidence showing that the veteran had these 
skin disorders during service.  Moreover, there is no medical 
opinion that in any way relates these two disorders to the 
veteran's military service or to Agent Orange exposure during 
service.  Therefore, the preponderance of the evidence is 
against the veteran's claim for service connection for a skin 
disorder, because there is no evidence of a skin disorder 
during service and no nexus linking the current disorders to 
service.   


ORDER

Service connection for a skin disorder, claimed as a residual 
of Agent Orange exposure in service, is denied. 



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

